                        IN THE UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF KANSAS
                                    TOPEKA DIVISION


 IN RE:                                          )
                                                 )
 RILEY DRIVE ENTERTAINMENT                       )    Case No: 19-41328
 XV, INC. ,                                      )    Chapter 11
                                                 )
                                Debtor.



                                    NOTICE OF BAR DATE

          PLEASE TAKE NOTICE that the Court has established January 24, 2020, as the bar date

for filing proofs of claim (the “Bar Date”) in the above-captioned case for all creditors. You may

complete and file an electronic proof of claim at www.uscourts.gov/epoc/, or obtain a proof of

claim form at www.uscourts.gov or any bankruptcy clerk’s office. Proof of claim forms should

be filed with the Clerk of the Bankruptcy Court at the U.S. Courthouse, 444 S.E. Quincy, Room

240, Topeka, Kansas 66683.

          All claims listed in the Debtor’s Schedules (as they may be amended) except those

designated as disputed, contingent, or unliquidated will be allowed as listed and paid accordingly

under any confirmed plan unless the creditor holding the claim files a proof of claim, on or before

the Bar Date, asserting a different amount or status for the claim, or a party in interest objects to

the Debtor’s listing.

          Creditors holding claims not listed in the Debtor’s Schedules or listed as disputed,

contingent, or unliquidated must file a proof of claim on or before the Bar Date, or those claims

will be barred and the holders will not be entitled (1) to vote whether to accept a plan, or (2) to be

paid under a confirmed plan of reorganization. The creditors who are currently listed in the

Debtor’s Schedules as disputed, contingent, or unliquidated are named on the attached Exhibit 1.


6663581
                  Case 19-41328       Doc# 86        Filed 12/23/19   Page 1 of 3
                      Respectfully submitted,

                      MCDOWELL RICE SMITH & BUCHANAN

                      /s/Jonathan A. Margolies
                      Jonathan A. Margolies              MO #30770
                      605 W. 47th Street, Suite 350    KSFed #70693
                      Kansas City, Missouri 64112
                      Telephone:     (816) 753-5400
                      Facsimile:     (816) 753-9996
                      email: jmargolies@mcdowellrice.com
                      ATTORNEYS FOR DEBTOR




Case 19-41328   Doc# 86   Filed 12/23/19   Page 2 of 3
                               EXHIBIT 1


Landmark National Bank
8101 W. 135th Street
Overland Park, KS 66223

OakStar Bank
1020 E. Battlefield
Springfield, MO 65807




               Case 19-41328   Doc# 86   Filed 12/23/19   Page 3 of 3
